26 F.3d 132
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carlos TAMAYO, Jr., Plaintiff-Appellant,v.DEPARTMENT OF LABOR;  Lynn Martin, Secretary of Labor;Leonard Bierman, Deputy Director OFCCP;  et al,Defendants-Appellees.
No. 93-35812.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1994.*Decided June 3, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Carlos Tamayo appeals the district court's summary judgment in favor of individual federal defendants, and partial summary judgment in favor of the Department of Labor.  Because the district court did not dispose of all of the claims of all of the parties, the court's order is not a "final order" appealable pursuant to 28 U.S.C. Sec. 1291.   See Dannenberg v. Software Toolworks Inc., 16 F.3d 1073, 1074 (9th Cir.1994).  Furthermore, the district court did not certify the order for review pursuant to Federal Rule Civil Procedure 54(b).  We therefore lack jurisdiction to hear this appeal.  See id. at 1075.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3